DETAILED ACTION
Response to Amendment
The amendment filed January 4, 2021 has been entered. Claims 1, 4, 6, 7, and 14 have been amended with claims 10 and 13 having been cancelled and claims 21-23 being newly added. Claims 1-9, 11, 12, 14-16 and 21-23 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the amended claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Objections
Claim 23 is objected to because of the following informalities:  the claim should set forth: “…in a first position…in a second position….”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bierman (US 2018/0296804).
Regarding claims 1 and 2, Bierman discloses a system for use with a catheter (Figures 1 and 18A; it is noted that the guidewire is functionally capable of being used in any catheter of corresponding diameter and as such it would be capable of use in a dialysis catheter of such a diameter) comprising: an elongated flexible guidewire (28) configured to be slidably received within the catheter (22) and 

    PNG
    media_image1.png
    626
    1313
    media_image1.png
    Greyscale


Regarding claim 3, Bierman further discloses wherein the first section has a length less than a length of the second section (it can be seen from Figure 1 and the annotated figure above that the definition of the second section is arbitrary and its length can be seen to be longer than the first section as annotated above).
Regarding claim 21, Bierman further disclose wherein the first section is generally parallel to the elongated portion (it can be seen in Figure 1 and in the annotated figure above that the longitudinal axes of the first section and elongated portion are substantially parallel; it is noted that at least some 
Regarding claim 23, Bierman discloses the device substantially as set forth above for claim 1, and further discloses the end portion (Figures 1 and 18A; see annotated figure above) having two positions, in a first position, the end portion being resiliently biased in a curved configuration shaped as a J-tip (e.g., Figures 1 and 18A; Paragraph [0099]), in a second position, the end portion being straightened along a same axis as the elongated portion (Paragraph [0099] sets forth that the curved distal end may be straightened which allows for the guidewire to be fed through a central channel of the device into a configuration seen in Figure 18A which depicts the end portion which has returned to the curved configuration), the end portion having a first section including a distal end of the guidewire (see annotated figure above), the distal end being spatially removed from the remainder of the guidewire (see Figure 1 and annotated figure above which depict the tip as not touching any other portion of the guidewire); and an engaging member (terminal distal tip) attached to a portion of the first section adjacent to the distal end (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Majeed (US 2012/0285485).
Regarding claims 4 and 5, Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the engaging member comprising a plurality of bristles or their orientation relative to the first section. 
Majeed teaches a system (10) for use with a catheter comprising an elongated flexible guidewire (cleaning member 14) capable of being slidably received within a catheter (Figure 1, an engagement with motor portion to drive the cleaning wire) and including an end portion (14c) comprising an engaging member (14b) attached to a portion thereof and which engaging members comprise bristles attached to a portion of the first section at angles of 90 degrees or more relative to an outer surface of the portion of the first section and the distal end in the curved configuration (see e.g., Figure 2A; Paragraph [0070]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first section of the guidewire of Bierman to comprise the bristle engagement features of Majeed so as to allow the guidewire to remove contaminant material from inside the catheter during deployment as taught by Majeed (Paragraph [0002] discloses the device as allowing for the removal of contaminants from the inside lumen of a variety of medical devices).
Regarding claim 9, Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose a stop member attached to the guidewire and configured to obstruct a portion of the guidewire from entering the catheter.
Majeed further teaches a stop member (15) attached to the guidewire on a proximal end and configured to obstruct a portion of the guidewire from entering the catheter (Figure 2A; Paragraph [0076]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the guidewire of Bierman to comprise a stop along its length as taught by Majeed so as to control the length of the guidewire extending from the device as taught by Majeed (Paragraph [0076]).
Regarding claim 11, Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose a torqueing device.
Majeed further teaches a torque device (12) including; an elongated body (23) having a lumen (36; Paragraph [0075]) capable of receiving the guidewire and an end portion sized or shaped for insertion into a port of the catheter (it's considered to be shaped so as to be able to engage a catheter); an actuator (hand-held drive arrangement 116) operably connected to the elongated body (Figure 7) and having a lumen configured for selective engagement of the guidewire (via engagement of propelling members 168 with hexagonal member 148; Paragraph [0108]), where the actuator is movable between a position where the guidewire is secured relative to the torque device and a position where the guidewire is movable relative to the torque device (the drive system allows for selective reciprocal motion of the elongate shaft to effect a cleaning and as the movement of the guidewire is controlled by the actuator it is understood that when the actuator is not being pressed the elongate shaft will not be moved relative to the body of the device which is considered to anticipate the claim as currently set forth).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bierman to comprise the automated guidewire insertion device of Majeed (e.g., the torqueing device) so as to allow the guidewire to be automatically driven through the catheter during use as taught by Majeed (e.g., Paragraphs [0041]-[0045]).
Regarding claim 12,  Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose a stop member attached to the guidewire and configured to obstruct a portion of the guidewire from entering the catheter.
Majeed further teaches a stop member (15) attached to the guidewire on a proximal end and configured to obstruct a portion of the guidewire from entering the catheter (Figure 2A; Paragraph [0076]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the guidewire of Bierman to comprise a stop along its length as taught by Majeed so as to control the length of the guidewire extending from the device as taught by Majeed (Paragraph [0076]).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Vazales et al. (US 8,157,919).
Regarding claims 6-8, Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the engaging member comprising a mesh substrate or a plurality of fins. Bierman also fails to disclose evenly spaced indicia which are visible to measure distances from the distal end.
Vazales et al. (henceforth Vazales) teaches a device for removal of debris from a medical tube wherein an engaging member (e.g., 134) is embodied as a mesh (e.g., Col. 34, lines 66-67). Majeed also discloses wherein the engaging member includes a fin (e.g., 132 is substantially "fin-shaped" as seen in Figure 10A). Majeed finally teaches the use of visible indicia (323, Figure 22) which may be used to measure distances from the distal end (Col. 53, line 56-Col. 54, line 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the engaging member of Bierman to include a mesh substrate or fin as the engaging member as taught by Vazales so as to substantially remove and retain any debris or secretions within a target lumen that are desired to be removed as taught by Vazales. In addition, it would have been obvious to utilize visible indicia along the length of the guidewire so as to allow a user to keep track of the length of guidewire which has been inserted through the catheter as taught by Vazales (Col. 53, line 56-Col. 54, line 10). 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Lazarus (US 2015/0374891).
Regarding claim 14, Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose a container for the device. 
Lazarus teaches (Figure 13) a kit (1300) for containing a plurality of catheter engagement tools including a cleaning tool (1200). 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a kit such as that taught by Lazarus to contain and store the guidewire device of Bierman so as to keep all of the portions of the device in one place before use. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Majeed, and further in view of Lazarus.
Bierman/Majeed teach the claimed invention substantially as set forth above for claim 11, but do not explicitly disclose a container for containing the device. 
Lazarus teaches (Figure 13) a kit (1300) for containing a plurality of catheter engagement tools including a cleaning tool (1200). 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a kit such as that taught by Lazarus to contain and store the guidewire device of Bierman so as to keep all of the portions of the device in one place before use. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Majeed in view of Lazarus, and further in view of Saul (US 2018/0098821).
Regarding claim 16, Bierman/Majeed/Lazarus teach the claimed invention substantially as set forth above for claim 14, and Majeed further discloses an adapter (element 32 may be considered an adapter as claimed as its tapered profile allow for it to engage a lumen for retention) including an elongate body with a lumen (with 36 extending through the adapter and main body 23) for receiving the guidewire (Figure 2). They are silent however, regarding a hemostasis valve within the lumen.
Saul teaches a device for cleaning a medical device wherein a housing portion of the device (handle portionl206, Figure 7) comprises a hemostasis valve (1950; Paragraph [0085]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing or adapter portion of the device of Bierman/Majeed/Lazarus to include the hemostasis valve as taught by Saul so as to substantially prevent biological fluids from leaking out from the device during use as taught by Saul (Paragraph [0090]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Allen et al. (US 2016/0030047).
Regarding claim 22, Bierman discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the engaging member comprising a plurality of bristles and a mesh which are both arranged annularly around the first section. 
Allen et al. (henceforth Allen) teaches (e.g., Figure 194) an embolization catheter system comprising a distal end having bristles (not cited in figure) and a mesh (805) both of which are annularly arranged around a first section (Figure 194; Paragraph [0486] describes the membrane 805 as formed from a weave or braid or fabric which are considered to meet the limitation of “mesh”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the end portion of the device of Bierman to comprise the combined bristle and mesh features of Allen to allow the device to break up material within a lumen which restricting backflow through the device as taught by Allen (Paragraph [0476]; it is noted that the benefits are applied to all embodiments of the membrane which are depicted).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783